ON Petition to Reheae.
The plaintiffs in error have filed a petition to rehear in this case complaining of numerous errors, but the petition is largely devoted to a reargument of the entire case. The petitioner quotes several excerpts from the opinion and claims that they constitute réversible error. These statements, however, are taken out of the context of the opinion and are made the basis of an argument.
An examination of the original opinion discloses that the Court discussed many questions touching the alleged unconstitutionality of the Act, the same being Chapter 263 of the Public Acts of 1951.
*524Contention is made that the Court overlooked any discussion of assignment of error No. 10, which reads as follows:
‘ ‘ That the Court erred in not holding that the- Act in question could not have been passed without the exempting clause, which has since been elided. And that the legislative intent failed upon the said exempting clause being elided, and the Act accordingly failed.”
This assignment of error involves the question of elision, that is, whether or not the exemption complained of could be elided and leave the Act in force without it. The question was dealt with, though not extensively, in Hobbs v. Lawrence County, 193 Tenn. 608, 247 S. W. (2d) 73, 76. In discussing the doctrine of elision, it was said:
“The doctrine of elision addresses itself to the question of legislative intent. The rule is set forth in State ex rel. Lyle v. Willett, 117 Tenn. 334, 339, 97 S. W. 299; and Rhinehart v. State, 121 Tenn. 420, 117 S. W. 508. The general rule is that ‘where a clause is so interwoven with other portions of an act as that we cannot suppose that the Legislature would have passed the act with that clause omitted, then if such clause is declared void, it renders the whole act null. ’ This rule has been followed in all our eases. While we do not dissent from it in the instant case, it has no application here.”
The foregoing statement that the doctrine “has no application” was technically incorrect because the Court did in fact elide the section complained of as being an unconstitutional delegation of legislative power. The authorities sustain this view of the question. Moreover the *525section which was elided did not in any way affect' the purpose of the Act.
Contention is now made in the petition to rehear that it was error for the Court to elide this section on the theory that the Legislature would not have enacted the bill with the “exemption section” excluded. The insistence is a conclusion of the plaintiff in error and is contrary to the express purpose of the Act which was to “secure the services of competent officials in all courts” by providing that certain named county officials shall receive a specified minimum salary. There is no valid reason for us to suppose that the Legislature would have refused to pass the Act with the exempting clause omitted.
While the Act may lay a more or less burden upon some counties within a particular classification, the Legislature could not have been unmindful of this fact in considering the merits of the Act. This additional burden, however, in no way affects the validity of the Act, or justifies the criticism that it is vicious class legislation. On the contrary the failure to provide adequate and competent services would be highly detrimental to orderly government in every political subdivision of the State. It is certain that the chancery courts could not function, except in a limited way, without the services of a competent Clerk and Master, and the same is true of other courts as well.
The statute in question is an amendment to the general law fixing salaries of public officials of the several counties of the State and is not “arbitrary and unreasonable” as the petitioners contend.
The authorities cited in Hobbs v. Lawrence County, supra, support the view that the Legislature cannot law*526fully delegate to the Quarterly County Courts the power to exempt a county from the provisions of a general law. In other words, the Quarterly County Court of Union County is without authority to adopt a resolution which has for its purpose the suspension of the general law.
The petition to rehear is denied.